Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 2/15/22.  Claim(s) 6 and 9 are cancelled.  Claim(s) 1-5, 7, 8, 10, and 11 are pending.
Applicant's amendments and arguments with respect to the 103 rejections of the last Office action have been fully considered and found persuasive.  Therefore, the rejections of the last Office action are hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
The terminal disclaimers filed on 5/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,220,715, US 11,207,275, and application 17/530,011 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anna S. Gall on 5/19/22.
In claim 1, in the definition of R1, lines 13 and 14 please delete “(e.g., cyclohexyl, cycloheptyl, or tetrahydropyranyl)”.
In claim 1, in the definition of R2, lines 15 and 16 please delete “(e.g., methyl)”.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant inventors have elucidated, for the first time, the details of the common mechanism of action of PDE7 inhibitors on addiction and the structure of brain tissues at which they work. The instant Example 7 demonstrates the impact of PDE7 inhibitors on dopamine (DA) levels in the nucleus accumbens (NAc); administration of nicotine was demonstrated to increase DA release in the NAc shell, and this effect was substantially reduced by a PDE7 inhibitor.  
Example 8 demonstrates that selective PDE7 inhibitors are effective in a model of nicotine addiction and act by enhancing dopamine signaling through the dopamine receptor D1 DRD1, wherein PDE7 inhibition potentiates DRD1 signaling.  A PDE7 inhibitor was directly delivered into the rat VTA and it reduced nicotine self-administration, confirming that the VTA is the site of action of the effects of PDE7 inhibition.
The figures show that OMS182401, exhibited a statistically significant effect on food self-administration as compared to vehicle, demonstrating that the effect of PDE7 inhibition is specific for drugs of abuse. The study provides evidence that the previously observed inhibition of nicotine and cocaine-related operant responding by these PDE7 inhibitors is selective and does not depend upon a general inhibition of locomotor activity or motivation, which would not have been predictable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 6 and 9 are cancelled.  Claim(s) 1-5, 7, 8, 10, and 11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627